— In a proceeding pursuant to CPLR article 78, inter alia, to compel respondents to comply with article 7 of the Public Officers Law, petitioner appeals (1) from stated portions of a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated September 17, 1979, which, inter alia, directed respondents to comply with article 7, (2) as limited by his brief, from so much of an order of the same court, dated December 31,1979, as, upon reargument, adhered to the original determination, and (3) from a further order of the same court, dated January 11, 1980, which denied his motion to punish the town board and town supervisor for contempt. Appeal from the judgment dismissed, without costs or disbursements. The judgment was superseded by the order granting reargument. Order dated December 31,1979, affirmed, insofar as appealed from, and order dated January 11, 1980, affirmed, without costs or disbursements. (See Matter of Orange County Pubs., Div. of Ottaway Newspapers v Council of City of Newburgh, 60 AD2d 409, affd 45 NY2d 947.) Mollen, P. J., Titone, Thompson and Rubin, JJ., concur.